PERRY, Judge
(concurring).
For the reasons stated by Judge Cook, I agree with that part of his opinion which concludes that, because “[t]he defense made no attempt to demonstrate that the witness’ endeavors had extended beyond the experimental stage . . . there was no demonstrable scientific principle as to which expert testimony could be received.”
However, I do not agree with the subsequent portion of the opinion which begins: “[Ejven assuming arguendo the existence of a demonstrable scientific principle [of interracial identification], the military judge properly exercised his discretion by rejecting the proffered evidence on the basis of insufficient probative value.” This latter proposition is based on the questionable nature and scant results of the one experiment conducted by the witness. This factor is a legitimate one in his judgment, with which I have expressly agreed, that there has been no “scientific principle” de*278veloped. However, it has nothing to do with the existence of probative value of such a principle if we determined the principle had been established. Indeed, I believe that the principle would necessarily have probative value once the defense shows that the evidence developed by the witness had caused his theory to reach the level of a scientific principle. In that event, it would be for the jury to decide the weight which the principle would have upon their evaluation of the victim’s specific identification of the appellant as her assailant. In other words, I believe that, had the defense been able to establish the witness’ thesis as a “scientific principle,” the question at that point would have simply concerned the weight to be accorded his testimony rather than its admissibility.
I am authorized to state that Chief Judge FLETCHER concurs in this opinion.